DETAILED ACTION


Status
This Non-Final Office Action is in response to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 23 December 2021. Claim(s) 1-7, 12 and 14 is/are presently pending.  The present Action contains a new ground(s) of rejection not necessitated by amendment to the claims. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to the drawings is withdrawn in light of the submitted replacement sheet(s).
The objection to claim(s) 1-3 is withdrawn in light of the submitted amendment.
The rejection of claim(s) 13 under 35 U.S.C. 112(b) is withdrawn in light of the claim amendment.
The rejection of claim(s) 13 under 35 U.S.C. 101 is withdrawn in light of the submitted amendment.
The rejection of claim(s) 1-4 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Loewe is withdrawn in light of the submitted amendment.
The rejection of claim(s) 1-4, 6-8, 10 and 13 under 35 U.S.C. 103 as being unpatentable over Klein in view of Lind is withdrawn in light of the submitted amendment. 


Response to Arguments
Regarding the rejection of claim(s) 1-4, 8, and 10 under 35 U.S.C. 103(a) as being unpatentable over Stiesdal in view of Loewe, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 17 of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 1: a further protective shield, wherein the further protective shield is arranged on top of at least part of the protective shield. Rather the protective shield is arranged on the second heating mat. 
In reply, the Office respectfully considers this argument persuasive. Therefore, the rejection(s) is/are withdrawn. However, upon further consideration a new ground(s) of rejection is made under 35 U.S.C. 103. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2008/0181775 to Livingston et al. (hereinafter “LIVINGSTON”) in view of United States Patent Application Publication No. 2013/0170992 to Loewe et al. (hereinafter “LOEWE”).

(A) Regarding Claim 1:
		LIVINGSTON teaches:

a leading edge (25) and a trailing edge (30), wherein the leading edge and the trailing edge divide the surface of the rotor blade into a suction side and a pressure side, wherein the rotor blade further comprises a blade shell for defining the outer shape of the rotor blade and a heating mat (145) for at least one of anti-icing and de-icing purposes which is arranged upon the blade shell (paragraph 0047),
wherein in an outboard region of the rotor blade, the heating mat is one of substantially or completely covered by a protective shield (143) made of an electrically non-conductive material (paragraph 0033),
wherein the protective shield (143) comprises a curved unit which covers at least partially the leading edge of the rotor blade (see Fig. 6, wherein the protective shield 143 is under 140), 
wherein the curved unit covers, in the outboard region of the rotor blade, substantially or completely the heating mat (see Fig. 6, wherein the protective shield 143 is under erosion shield 140 and heating mat 145 is under the projective shield 143) and
wherein the rotor blade comprises a further protective shield (140) herein the further protective shield is arranged on top of at least part of the protective shield. 
However, the difference between LIVINGSTON and the claimed invention is that LIVINGSTON does not explicitly teach the non-conductive material is a polymer material.
LOEWE teaches:

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an electrically non-conductive polymer material for the cover layer, or protective shield, in order to protect the heating system from external damage (LOEWE paragraph 0034), as taught by LOEWE, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). 
	
	(B) Regarding Claim 2:
		LIVINGSTON as modified by LOEWE further teaches:
The outboard region of the rotor blade is defined by the outmost fifteen percent of the rotor blade in span-wise direction (LIVINGSTON Fig. 1).
	
(C) Regarding Claim 3:
		LIVINGSTON as modified by LOEWE further teaches:
One of at least ninety percent, at least ninety-five percent, and at least ninety-nine percent of the heating mat (145, Fig. 3, LIVINGSTON) in the outboard region of the rotor blade is covered by the protective shield (see Fig. 6, wherein the protective shield 143 is under erosion shield 140 and heating mat 145 is under the projective shield 143).

(D) Regarding Claim 4:

LOEWE further teaches:
	The heating mat comprises carbon (paragraph 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize carbon material for the heating mat, in order to conduct heat, as taught by LOEWE, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). 

(E) Regarding Claim 6:
		LIVINGSTON as modified by LOEWE further teaches:
The rotor blade comprises a lightning protection system with at least one lightning receptor in the outboard region of the rotor blade (LIVINGSTON paragraph 0030).

(F) Regarding Claim 7:
		LIVINGSTON as modified by LOEWE further teaches:
The heating mat (LIVINGSTON, Fig. 3, 145) is adjacent to the lightning receptor (connected to conductor 155).

(G) Regarding Claim 12:
		LIVINGSTON as modified by LOEWE further teaches:
.



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIVINGSTON in view of LOEWE, as applied to claim 1 above, and further in view of an engineering expedient.

(A) Regarding Claim 5:
	Modified LIVINGSTON teaches:
The heating mat (145, Fig. 3) extends through the outboard region of the rotor blade.
However, the difference(s) between modified LIVINGSTON and the claimed invention is that modified LIVINGSTON does not explicitly teach the extension is one of greater than five percent and greater than seven percent of the length of the rotor blade.
Though LIVINGSTON does not explicitly state the percentage of extension, LOEWE identifies heating the rotor blade from a location near the center of the rotor blade up to the tip (paragraph 0005). Furthermore, LOEWE implies that changing the location of the heating can have an effect on the formation of ice crystals (paragraph 0005). Therefore, the percentage of extension of the heating mat into the outboard region is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heating mat extend one of greater than five percent and greater than seven percent of the blade span-wise length, since it has been held that where .

Allowable Subject Matter
Claim 14 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 14:
Claim(s) 14 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “the protective shield comprises a curved unit…a first panel…a second panel…” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, LIVINGSTON art teaches a one-piece unit. Previously cited art Lind (US 2013/0195661) teaches a protective sheath made in three parts, however, the sheath is a metal erosion protection layer and is not obviously equivalent to the claimed non-conductive polymeric insulation layer. 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brunner (US 2005/0189345) teaches a wind turbine blade with heating mat comprised of resistive strips along the leading edge. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745